908 S.W.2d 289 (1995)
Barbara MISLE, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 03-94-00679-CV.
Court of Appeals of Texas, Austin.
September 20, 1995.
Rehearing Overruled November 15, 1995.
*290 Malcolm S. Nettles, Austin, TX, for appellant.
Joe R. Greenhill, Jr., Wright & Greenhill, Austin, TX, for appellee.
Before POWERS, JONES and KIDD, JJ.
POWERS, Justice.
In its suit for declaratory relief, State Farm Mutual Automobile Insurance Company recovered summary judgment that it had no duty to defend under the liability-insurance provisions of Opal Ogiste's automobile-insurance policy. Defendants in the cause were Ogiste, Barbara Misle Freund, Duane Howard, Christopher David Meador, and Octavio Hopeton Simms. Misle alone appeals from the judgment below. We will affirm the trial-court judgment.

THE CONTROVERSY
Howard drove Ogiste's automobile, then permitted Meador to operate the automobile while Simms and Howard rode as passengers. Howard instructed Meador to drive on Sixth Street in Austin in order that they might, for "fun," shoot at people with an air rifle or "BB Gun." They stopped for a traffic signal. Concealing himself in the back seat of the automobile, Howard shot into a crowd of people about fifteen feet away while resting the air rifle on the window ledge. He hit Misle in the chest or abdomen. Howard hid the air rifle in the automobile when a man approached. The occupants used the automobile to flee the scene.
Because of her slim build and the short distance from which she was shot, the "BB" penetrated Misle's chest or abdomen and required emergency surgery. She sued Howard, Meador, and Simms on claims of negligence and gross negligence, alleging alternatively that the shooting and its consequences were intentional. She joined as defendants Ogiste and the owners of the air rifle. In a deposition taken in Misle's suit, Howard testified that he intended, by shooting the air rifle at people, "not to hurt anyone" but to "laugh at their reaction." Meador testified by deposition that he and Simms told Howard to stop the shooting, but "he did it again, and we told him again." The depositions are part of the summary-judgment record in the present cause.
State Farm sued in the present cause for declaratory judgment that it had no duty to defend Howard, Meador, or Simms, naming them as defendants along with Ogiste and Misle. State Farm moved for summary judgment on the ground that the coverage provided by the liability section of Ogiste's policy did not extend to intentional injuries or to injuries not caused by an "auto accident." The trial court rendered summary judgment without stating the grounds therefor. In a single point of error, Misle contends the trial court erred in its construction of the policy and the court's resulting order that State Farm had no duty to defend.

DISCUSSION AND HOLDINGS
The material facts shown in the summary-judgment record and summarized above are undisputed. The question before us is whether the record shows as a matter of law that there was no coverage and thus no duty to defend.
The insuring agreement obliged State Farm to "pay damages for bodily injury ... for which any covered person becomes legally responsible because of an accident." An exclusion provided, however, that State Farm's obligation did not include liability coverage "for any person ... [w]ho intentionally *291 causes bodily injury." It is undisputed that Howard's act of discharging the air rifle was an intentional act. The first issue raised is whether the record also shows, as a matter of law, that Howard intended to cause bodily injury, within the meaning of the policy exclusion, by his intentional act.
In ascertaining whether an insured intended to cause "bodily injury" by his intentional act, the supreme court "relies on the definition of intent provided in the Restatement [Second] of Torts." Under that definition "an insured intends to injure or harm another if he intends the consequences of his act, or believes they are substantially certain to follow." State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 378 (Tex.1993) (paraphrasing Restatement (Second) of Torts § 8A (1965)). If the summary judgment records shows that Howard intended, as a matter of law, that a battery should be the consequence of his act of discharging the air rifle, then he intended to cause "bodily injury" within the meaning of the policy exclusion.
The Restatement (Second) of Torts particularizes, as follows, the intent necessary to a battery:
If an act is done with the intention of inflicting upon another an offensive but not a harmful bodily contact, or of putting another in apprehension of either a harmful or offensive bodily contact, and such act causes a bodily contact to the other, the actor is liable to the other for a battery although the act was not done with the intention of bringing about the resulting bodily harm.
Restatement (Second) of Torts § 16(1) (1965). Comment a under section 16 states that "it is not necessary that [the actor] intend to bring about the harmful contact which results from his act. It is enough that he intends to bring about an offensive contact or an apprehension of either a harmful or offensive contact" from which bodily harm results. Id. cmt. a. Illustrations within the comment hold that liability for the intentional act results even though the actor intends only a slight contact that would ordinarily cause no bodily harm or intends no contact at all, provided bodily harm does in fact result from circumstances not foreseen by the actor. Id.
It is undisputed in the summary judgment record that Howard discharged the air rifle with the specific intention of getting a "reaction" from those at whom the shots were directed. This necessarily means that Howard intended that the "BBs" cause an offensive bodily contact or the apprehension of such contact; there could be no "reaction" absent such contact or apprehension. That Howard intended the contact to be offensive was also manifest in Simms' and Meadors' telling Howard to stop the shooting. It is immaterial under the Restatement that Howard did not intend the more serious harm actually suffered by Misle. As a matter of law, Howard intended the offensive contact and that was sufficient under the Restatement to constitute the intentional tort of battery, or a "bodily injury" in the words of the policy exclusion.
We believe the summary judgment might also rest correctly upon the ground that the record showed as a matter of law that Misle was not injured "because of accident" within the meaning of the insuring agreement. In Argonaut Southwest Insurance Co. v. Maupin, 500 S.W.2d 633 (Tex. 1973), the insuring agreement required the insurer to pay for damages to property "caused by accident." The court held that when the insured's acts were voluntary and intentional and the injury was the natural result of the intentional acts, the event was not an accident within the meaning of the policy even though the particular injury may have been unexpected, unforeseen, and unintentional. Id. at 635. In S.S., the court took pains to distinguish Argonaut on two grounds: (1) S.S. did not involve the question of whether the injury was "caused by an accident;" and (2) the record showed affirmatively that the insured did not intend an injury because he subjectively believed that herpes was not transmissible in the absence of lesions. See S.S., 858 S.W.2d at 377-78 n. 2. Even though Howard stated in his deposition that he did not intend to "hurt" anyone, this can only mean under the whole record that he did not intend the extent of the injury resulting from the battery that he *292 admitted he intended to inflict as a natural result of his shooting the air rifle.
Finding no error, we affirm the trial-court judgment.